Citation Nr: 9904096	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-16 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1965 to 
August 1967.

This appeal arose from an August 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans (VA), Regional 
Office (RO), which granted service connection for PTSD, 
assigning it a 30 percent disability evaluation.  This 
decision was confirmed by a rating action issued in May 1994.  
In August 1994, the veteran testified at a personal hearing; 
in September 1994, the hearing officer increased the 
evaluation to 50 percent, a decision that was promulgated by 
the RO in a rating action issued that same month.  The 
veteran testified at another personal hearing in June 1995, 
following which the hearing officer increased his disability 
evaluation to 70 percent in a decision rendered in September 
1995 (which was promulgated by a rating action issued that 
same month).  

The veteran has asserted that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from nightmares, 
flashbacks, intrusive recollections, depression and anxiety.  
He also complained of poor anger control and difficulty 
falling asleep (he indicated that he would patrol around his 
house at night).  In fact, he has commented that his 
condition has deteriorated to the point that he finds self-
employment as a carpenter impossible.  Therefore, he believes 
that an increased evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examination must address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran submitted a May 1995 statement from his VA 
therapist.  This statement indicated that this therapist had 
begun to treat the veteran in October 1994.  However, the 
last treatment records in the file date from February 1994.  
These records should be obtained prior to a final 
determination of the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 661 (1992) (which states that documents in the 
control of the Secretary, such as documents generated by VA, 
are considered to be constructively before the Secretary and 
the Board and they should actually be part of the record 
before the Board).

A review of the VA examination conducted in August 1995 
revealed that it is inadequate for rating purposes.  As noted 
above, it was clearly performed before all pertinent 
treatment records available at that time were part of the 
claims file.  Thus, the evaluation of the veteran's condition 
could not have been a fully informed one without these 
records.  This violates the principles established in Green 
v. Derwinski, 1 Vet. App. 121 (1991), which require that the 
records of prior treatment be taken into account at the time 
of an evaluation.

It is also noted that this examination referred to factors 
completely outside the rating criteria provided by the 
regulations.  Thus, his symptoms were not related to either 
the old or the new criteria for rating psychoneurotic 
disorders.  Moreover, the rating criteria for psychoneurotic 
disorders was changed effective, November 7, 1996 (the RO 
last evaluated this claim in September 1995).  According to 
Bernard v. Brown, 4 Vet. App. 384 (1993), when the RO 
addresses the issue on a basis different from that proposed 
by the Board, the Board must consider whether the claimant 
has had adequate notice of the need to submit evidence or 
argument on that basis.  In addition, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Tuskegee, 
Alabama, VA Medical Center PCT Program 
and request that they provide copies of 
the veteran's treatment records developed 
between March 1994 and the present.

2.  The RO should afford the veteran a 
complete VA psychiatric evaluation in 
order to fully assess the current nature 
and degree of severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the folder has been reviewed.  The 
examiner should then indicate whether the 
following are present in the veteran's 
case:

	a) attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community and there be 
totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with almost 
all daily activities resulting in a 
profound retreat from mature behavior.  
The individual must be demonstrably 
unable to obtain or retain employment.  
38 C.F.R Part 4, Code 9411 (1995), and 

	b) total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger to self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 
4, Code 9411 (1998).

The examiner should provide a Global 
Assessment of Functioning (GAF) Score, or 
provide a narrative substitute.

3.  The RO should then re-evaluate the 
veteran's PTSD in light of the old and 
new criteria for rating psychoneurotic 
disorders, effective November 7, 1996.  
See 38 C.F.R. §§ 4.125 to 4.130 and 
Karnas, supra.  The RO should assign a 
rating under the version which is most 
favorable to the veteran.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


